   Case 2:16-cv-00298-ILRL-DEK Document 131 Filed 03/11/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT

      FOR THE EASTERN DISTRICT OF THE STATE OF LOUISIANA



Zepporiah Edmonds                              CIVIL ACTION No.        16 cv 00298


VERSUS                                         JUDGE:                  Lemelle


City of New Orleans,                           MAGISTRATE:             Knowles
Mark D. Jernigan and
Linda Copeland

                         REQUEST FOR ORAL ARGUMENT

       NOW INTO COURT, comes Plaintiff ZEPPORIAH EDMONDS, who respectfully

requests that this Court grant to her and the opposition an Oral Argument of the Plaintiff’s

Rule 59 (a)(1)(B) Motion For New Trial and combined Rule 60 Motion for Relief from

Judgment or Order, seeking reconsideration, review, relief and reversal of this Court’s

June 19, 2017 ruling dismissing all claims of Plaintiff versus all Defendants via Judgment

in favor of said Defendants, which is scheduled for hearing before Judge Lemelle for the

date of March 27, 2019, at 9:00 a.m.




                                        Respectfully submitted,


                                        Dominic N. Varrecchio
                                        _______________________________
                                        Dominic N. Varrecchio (# 19456)
                                        300 Lafayette Street, Suite 103
                                        New Orleans, LA 70130
                                        Telephone: (504) 524-8600
                                        Email: knic55@cox.net
                                        Attorney for Plaintiff Zepporiah Edmonds
   Case 2:16-cv-00298-ILRL-DEK Document 131 Filed 03/11/19 Page 2 of 2




                              CERTIFICATE OF SERVICE


        I certify that a copy of the above and foregoing has been served upon counsel
for all parties by the USDC Court Electronic Filing System, this 26th day of June, 2017.



                            Dominic N. Varrecchio
                      ___________________________________
                              DOMINIC N. VARRECCHIO




                                                                                           2
